Citation Nr: 0607043	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, prior to 
June 16, 1998.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine, from June 
16, 1998.

3.  Entitlement to service connection for a left knee 
condition, to include as secondary to the veteran's service-
connected bilateral pes planus.  

4.  Entitlement to service connection for a bilateral calf 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1979 until 
September 1979.  He also had 3 months of prior active service 
in the National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 1997 and October 1999 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma.

These matters were previously before the Board in September 
2003.  At that time, a remand was ordered to accomplish 
additional development.  

It is observed that, in the veteran's April 2000 substantive 
appeal as to his increased rating claims, he indicated a 
desire for a hearing before a Veterans Law Judge sitting at 
the RO.  However, in correspondence dated in June 2002, the 
veteran withdrew his request for a hearing.  

The Board further observes that the veteran raised a claim of 
entitlement to an earlier effective date in an April 2000 
communication.  Specifically, he contended that the 40 
percent rating for his service-connected lumbar spine 
disability should be effective back to October 1996, the date 
of his appeal.  The Board notes that, because the veteran is 
appealing the initial assignment of his low back disability 
rating, the entire time period involved is for consideration.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the 
"earlier effective date" issue raised by the veteran is 
implicitly addressed by the Board when evaluating the claim 
of entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, prior to 
June 16, 1998.


FINDINGS OF FACT

1.  Prior to June 16, 1998, the veteran's degenerative disc 
disease of the lumbar spine was productive of complaints of 
pain; objectively, the evidence showed severe limitation of 
motion.

2.  From June 16, 1998, the competent evidence shows that the 
veteran's degenerative disc disease of the lumbar spine is 
manifested by complaints of pain, productive of severe 
limitation of motion with no more than mild neurologic 
deficit.

3.  The competent evidence fails to demonstrate a current 
left knee disability.

4.  The competent evidence fails to demonstrate a current 
bilateral calf disability.  


CONCLUSIONS OF LAW

1.  Prior to June 16, 1998, the schedular criteria for an 
initial evaluation of 40 percent for degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002).

2.  From June 16, 1998, the schedular criteria for an initial 
evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243  
(as in effect from September 26, 2003).

3.  The schedular criteria for a separate 10 percent initial 
evaluation, but no higher, for neurologic manifestations of 
the service-connected degenerative disc disease of the lumbar 
spine, from September 26, 2003, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 
(as in effect from September 26, 2003).

4.  A left knee disability is not proximately due to or 
aggravated by service-connected disability and was not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103A, 5107(b) (West 2002 & 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2005).

5.  A bilateral calf disability is not proximately due to or 
aggravated by service-connected disability and was not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103A, 5107(b) (West 2002 & 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of April 2004 and August 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a July 2005 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  A 
statement of the case and supplemental statements of the case 
apprised the veteran of the rating criteria which must be met 
for a higher rating.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, as 
to the veteran's service connection claims, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Additionally, documents associated with the claims folder 
show that the veteran applied for disability benefits from 
the Social Security Administration (SSA).  While a 
determination from that agency is not of record, the claims 
file appears to contain evidence submitted by the veteran in 
relation to that claim, including a report of comprehensive 
examination performed in March 1997.  Therefore, the absence 
of the determination itself does not prejudice the veteran.  

Further regarding the duty to assist, the law holds that VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the veteran has not received a VA 
examination specific to the left knee or bilateral calves.  
However, the evidence does not show in-service complaints 
referable to the left knee or bilateral calves and further 
fails to establish current chronic disability.  For these 
reasons, an examination is not necessary under 38 U.S.C.A. 
§5103A(d)(2).  Moreover, with respect to the secondary 
service connection component of the veteran's left knee 
claim, the February 1999 VA examination of the lumbar spine 
does include as opinion addressing the left knee.  Thus, the 
evidence of record is deemed sufficient to adjudicate the 
appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  In 
Allen v. Brown, 7 Vet.App. 439 (1995), the Court defined 
"disability" in the context of secondary service connection 
as impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the nonservice-connected 
disorder.  If a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id. at 448.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).



Analysis

I.  Increased rating- degenerative disc disease of the lumbar 
spine, prior to June 16, 1998

During the period in question, the veteran is assigned a 10 
percent evaluation for his lumbar spine disability pursuant 
to Diagnostic Code 5295.  

Prior to June 16, 1998, Diagnostic Code 5295 provided a 10 
percent evaluation for lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating applies where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board has reviewed the evidence of record and finds 
support for the next-higher 20 percent evaluation during the 
period in question.  In so finding, the Board relies on a 
January 1998 treatment record written by Dr. J. P. K., which 
showed that the veteran was experiencing muscle spasms in his 
low back.  Electric Muscle Stimulation was recommended to 
reduce such spasms.  While the evidence does not establish 
loss of lateral spine motion, unilateral, in standing 
position, it is not expected that all criteria will be 
satisfied.  See 38 C.F.R. § 4.21.  Here, the Board determines 
that, due to the veteran's muscle spasms, his disability 
picture is most comparable to the next-higher 20 percent 
evaluation under Diagnostic Code 5295.  The Board notes that 
in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Having determined that the evidence supports a 20 percent 
evaluation for the veteran's low back disability during the 
period in question, the Board must next consider whether a 
rating in excess of that amount is warranted.  As the 
competent evidence fails to indicate listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, the veteran's disability picture 
is not found to be most comparable to a 40 percent evaluation 
under Diagnostic Code 5295, even when considering additional 
functional limitation due to pain and weakness.    

The Board has also considered whether any alternate 
Diagnostic Code serves as a basis for a rating in excess of 
20 percent during the period prior to June 16, 1998.  In this 
vein, the Board calls attention to Diagnostic Code 5292, 
concerning  limitation of motion of the lumbar spine.  That 
Code section provides a 20 percent evaluation where the 
evidence demonstrates moderate limitation of motion.  A 40 
percent rating is for application where there is severe 
limitation of lumbar spine motion.  

In the present case, a March 1997 examination revealed that 
the veteran's flexion of the lumbosacral spine was only to 21 
degrees out of 90.  His extension was only to 7 degrees.  
Both flexion and extension prompted complaints of severe 
pain, which was objectively noted in the report.  Such 
findings indicate severe limitation of motion that justifies 
a 40 percent evaluation under Diagnostic Code 5292.  In so 
concluding, it is noted that other examination results also 
dated in March 1997 reflect flexion to 80 degrees and 
extension to 30 degrees.  Such results contradict the 
findings noted above.  However, in reconciling the 
conflicting data, the Board finds that the evidence is at 
least in equipoise, and, as such, the benefit of the doubt 
doctrine applies.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Such conclusion 
appropriately considers additional functional limitation of 
the lumbar spine range of motion due to factors such as pain 
and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

While a 40 percent rating for the veteran's degenerative disc 
disease of the lumbar spine is deemed appropriate prior to 
June 16, 1998, pursuant to Diagnostic Code 5292, a rating in 
excess of that amount is not possible.  Indeed, Code section 
5292 affords a maximum 40 percent rating.  Moreover, no other 
Code sections serve as a basis for a higher evaluation, as 
will be explained below.

Diagnostic Code 5293 does provide a 60 percent rating for 
intervertbral disc syndrome.  In order to be entitled to that 
60 percent evaluation, the evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The Board has reviewed the competent medical evidence prior 
to June 16, 1998, and finds no basis for assignment of the 
next-higher 60 percent rating under Diagnostic Code 5293.  In 
this regard, a private March 1997 examination does reveal 
neurosensory deficit in the right lower extremity.  However, 
such deficit was described as mild.  No other evidence shows 
significant neurologic deficit from which it could be 
concluded that the veteran's symptomatology is most 
comparable to a 60 percent rating under the old version of 
Diagnostic Code 5293.  Thus, that Code section cannot serve 
as a basis for a higher rating here.  

There are no other relevant Diagnostic codes for application 
here.  Indeed, as the evidence fails to indicate vertebral 
fracture, Diagnostic Code 5285 does not apply.  Similarly, as 
the competent evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 do not apply.  

In conclusion, then, based on all of the foregoing, the 
evidence supports a 40 percent rating, but no higher, for the 
veteran's degenerative disc disease of the lumbar spine prior 
to June 16, 1998.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that, for the period 
prior to June 16, 1998, the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.

II.  Increased rating- from June 16, 1998.

From June 16, 1998, the veteran is assigned a 40 percent 
evaluation for his lumbar spine disability.  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the period in question.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

The Board will first consider whether a rating in excess of 
40 percent is justified based on the schedular criteria in 
effect prior to September 23, 2002.  

It is noted that Diagnostic Code 5295 does not afford a 
rating in excess of 40 percent.  As such, this Code section 
cannot serve as a basis for a higher evaluation here.  
Similarly, Diagnostic Code 5292, concerning limitation of 
motion of the lumbar spine, provides a maximum benefit of 40 
percent.  Thus, an increased rating is also not possible 
under that Code section.  

Because there is no showing of vertebral fracture or 
ankylosis, Diagnostic Codes 5285, 5286 and 5289 are not for 
application.  Indeed, the only remaining relevant Diagnostic 
Code prior to September 23, 2002, is 5293, pertaining to 
intervertebral disc syndrome.  Under that Code section, a 60 
percent rating is warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The Board has reviewed the pertinent clinical evidence of 
record.  As noted earlier, a January 1998 report from a 
private chiropractor showed muscle spasm.  However, no such 
spasm was noted on VA examination in June 1998.  Regarding 
neurologic findings, an April 1998 CT scan of the lumbar 
spine yielded an impression of right lumbar radiculopathy.  
Moreover, a May 1998 treatment record from Muskogee Regional 
Medical Center revealed decreased reflex in one knee.  Gait 
testing at that time showed difficulty with toe walking and 
straight leg raise on the right caused radicular pain into 
the thigh.  There was also decreased sensation in the 
posterior lateral thigh and calf on the right side.  
Additionally, VA examination in March 2000 revealed decreased 
pinprick sensation in both feet in a socking glove pattern, 
but the examiner noted that such was more compatible with 
diabetic neuropathy than with lumbar radiculopathy.  Finally, 
a May 2000 report from Central States Orthopedic noted that 
EMG studies suggested peripheral neuropathy.  

The Board concludes that above symptoms are appropriately 
reflected in the 40 percent evaluation presently assigned for 
the period in question and that the overall evidence is not 
commensurate with the next-higher 60 percent evaluation under 
Diagnostic Code 5293.  Indeed, the May 1998 private treatment 
report from Muskogee Regional Medical Center showed that the 
veteran's deep tendon reflexes were 2+ and equal in the upper 
extremities and at the right knee.  Motor strength was 5/5 in 
all extremities and the veteran could heel walk.  
Furthermore, except for the area of the right posterior 
lateral thigh and calf, the veteran had normal sensation 
throughout.  Moreover, an August 1998 treatment report 
written by C. B. F., M.D., showed normal sensation in the 
lower extremities, with equal deep tendon reflexes and a 
negative straight leg raise.  Similarly, an April 2000 record 
from Central States Orthopedic indicated a negative sciatic 
stretch test, symmetrical reflexes and no motor weakness.  
Additionally, a March 2001 record from Oklahoma Sports 
Science and Orthopaedics indicated that there were no focal 
neurological defects.  Other than mild hamstring tightness 
bilaterally to straight leg raise, neurologic testing was 
unremarkable.  

Based on the foregoing, the veteran is not entitled to a 
rating in excess of 40 percent under the schedular criteria 
for disabilities of the spine as in effect prior to September 
23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the orthopedic manifestations of 
the veteran's degenerative disc disease of the lumbar spine.  
As noted above, one relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  

The evidence of record does not contain range of motion 
findings between September 23, 2002, and September 26, 2003, 
the period during which the revised version of Diagnostic 
Code 5293 was in effect.  However, 38 C.F.R. § 4.1 provides 
that the recorded medical history is for consideration in 
determining the current level of impairment.  Therefore, it 
is appropriate to consider range of motion findings contained 
in a March 2000 VA examination report in evaluating the 
severity of the orthopedic manifestations of the veteran's 
degenerative disc disease of the lumbar spine during the 
period in question.  

The March 2000 VA examination revealed flexion of the spine 
from 0 to 17 degrees.  Extension was from 0 to 24 degrees.  
The veteran had lateral rotation from 0 to 32 degrees to the 
right and from 0 to 38 degrees to the left.  He had lateral 
bending from 0 to 26 degrees to the right and from 0 to 41 
degrees to the left.  The veteran was noted to have more 
range of motion but refused to go further due to subjective 
complaints of pain.  The examiner commented that the veteran 
had moderate functional loss from his degenerative disc 
disease of the lumbar spine.  

In the present case, the evidence supports a finding of 
severe limitation of motion.  In so finding, the Board relies 
on the range of motion results in March 2000 reflecting very 
limited flexion of the spine, from only 0 to 17 degrees.  

In reaching the above conclusion, the Board acknowledges the 
VA examiner's comments that the veteran's range of motion was 
greater than reflected in the motion testing.  However, even 
if his flexion was double the amount recorded, it would still 
represent significant limitation of motion.  Thus, the 
evidence is found to be at least in equipoise and the benefit 
of the doubt doctrine applies.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Further, a 
finding of severe limitation of lumbar motion further 
recognizes additional functional limitation due to factors 
such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
vein, the Board notes the veteran's complaints of constant 
back pain and stiffness, raised at the March 2000 VA 
examination.  He further reported that he was taking Feldene 
and Tylenol for such pain.  He added that his back pain 
limited his walking to 15 to 20 yards and limited his lifting 
to 5 to 10 pounds.  

The March 2000 VA examination objectively verifies the 
veteran's complaints of pain, noting low back tenderness.  
Furthermore, it can be inferred from the examiner's diagnosis 
that such pain caused moderate functional loss.  Such 
moderate functional limitation, when considered in 
conjunction with the poor range of motion findings, allows 
for the conclusion that the veteran's orthopedic symptoms are 
most comparable to a 40 percent evaluation under Diagnostic 
Code 5292, for severe limitation of motion.  

For the foregoing reasons, a 40 percent evaluation applies 
under Diagnostic Code 5292 for the orthopedic manifestations 
of the veteran's degenerative disc disease of the lumbar 
spine.  Moreover, no alternate Code sections afford a rating 
in excess of that amount.  Indeed, as the medical evidence 
does not demonstrate functional impairment comparable to 
ankylosis, even with consideration of additional functional 
impairment due to pain, Diagnostic Codes 5286 and 5289 are 
not for application.  Moreover, Diagnostic Code 5295, for 
lumbosacral strain, does not provide a rating in excess of 40 
percent.  There are no other relevant Code sections to 
consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

Regarding neurologic findings, the March 2000 VA examination 
report revealed decreased pinprick sensation in both feet in 
a socking glove pattern, but the examiner noted that such was 
more compatible with diabetic neuropathy than with lumbar 
radiculopathy.  A subsequent April 2000 record from Central 
States Orthopedic indicated a negative sciatic stretch test, 
symmetrical reflexes and no motor weakness.  A May 2000 
report from Central States Orthopedic noted that EMG studies 
suggested peripheral neuropathy.  A March 2001 treatment 
record from Oklahoma Sports Science and Orthopaedics revealed 
mild hamstring tightness bilaterally to straight leg raise.  
Neurologic testing was otherwise unremarkable at that time.  

More recently, a July 2002 VA outpatient treatment report 
reveals intact sensation and 5/5 strength in all extremities.  
At that time, patellar, biceps and brachioradialis reflexes 
were 2+ and symmetrical bilaterally.  Achilles reflex was 1+ 
with facilitation.  Coordination and gait were normal.  
Identical findings were noted in a subsequent September 2002 
VA clinical report. 

The Board finds that the medical evidence detailed above 
warrants a finding of mild neurological manifestations of the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 40 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520, 8521, 8524, 8525 or 
8526 for the neurologic manifestations.  Those separate 
orthopedic manifestation and neurologic manifestation ratings 
must now be combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities.  The veteran's other 
service-connected disabilities for which he is assigned 
compensable evaluations include bilateral pes planus (30 
percent disabling) and a right knee disorder (10 percent 
disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 70 
percent is derived.  These combined ratings do not exceed the 
combined 70 percent evaluation currently in effect.  
Therefore, 
the revised version of Diagnostic Code 5293, as in effect 
from September 23, 2002 to September 25, 2003, does not 
entitle the veteran to an increased combined service-
connected disability evaluation if he is rated separately for 
the orthopedic and neurologic manifestations of the 
disability at issue.  As such, a grant of such separate 
ratings is not for application here.  Rather, the current 
single rating of 40 percent for degenerative disc disease of 
the lumbar spine remains in effect between September 23, 
2002, and September 26, 2003.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2005).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the General Rating Formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Moreover, the competent evidence does not reveal 
significant additional functional limitation due to factors 
such as pain and weakness from which it may be concluded that 
the veteran's disability picture is most comparable to the 
next-higher 50 percent evaluation under the General Rating 
Formula for the spine.  To the contrary, VA examination in 
June 2005 shows that there is no weakness or tenderness of 
the back.  Motor function was intact without any weakness or 
atrophy.  No incoordination was noted with range of motion.  
The examiner was unable to determine whether there was 
limitation due to pain or fatigue with repetitive use
No other evidence establishes additional functional 
limitation of the lumbar spine during the period in question.  

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 40 
percent evaluation for the orthopedic manifestations of his 
service-connected degenerative disc disease of the lumbar 
spine for the period from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, the rater is to separately 
evaluate any associated objective neurologic abnormalities.  
Moreover, unlike under the schedular criteria in effect from 
September 23, 2002, to September 26, 2003, assignment of a 
neurologic rating is not dependent on whether it results in 
an increase to the veteran's combined rating for all 
disabilities.  

Based on the findings indicated in the June 2005 VA 
examination, the Board finds support for a 10 percent 
evaluation under Diagnostic Code 8520, 8521, 8524, 8525 or 
8526 for neurologic manifestations of the veteran's lumbar 
spine disability.  Such examination showed diminished 
patellar reflexes, consistent with a finding of mild 
neurologic impairment.  Such evidence is not consistent with 
a higher evaluation, as Babinski test was negative, ankle 
reflexes were normal and sensory function was objectively 
intact.  

Thus, a 10 percent separate rating for neurologic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine is established beginning September 26, 2003.  

Additionally, it is noted that the veteran's lumbar spine 
disability involves a scar.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for such scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  Here the evidence does not establish 
that such criteria have been met.  Indeed, upon VA 
examination in March 2000 and June 2005, the veteran's 
surgical scar was described as well healed.  Indeed, the 
veteran has not raised any complaints referable to the scar.  
For these reasons, assignment of a separate evaluation for a 
lumbar spine surgical scar is not warranted.  

In conclusion, then, from June 16, 1998 until September 26, 
2003, no change is warranted in the veteran's 40 percent 
evaluation for degenerative disc disease of the lumbar spine.  
From September 26, 2003, a separate 10 percent evaluation 
applies for the veteran's neurologic manifestations, per Note 
(1) to the General Rating Formula for diseases and injuries 
of the spine.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

III.  Service connection- left knee condition

The veteran is claiming entitlement to service connection for 
a left knee condition.  
At the outset, the Board notes that June 1998 x-rays of the 
knee failed to show arthritis.  No other evidence of record 
demonstrates left knee arthritis.  As such, the provisions of 
38 C.F.R. §§ 3.307 and 3.309(a), relating to presumptive 
service connection for chronic diseases, are not applicable 
in the instant case.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
post-service medical records fail to reveal any diagnoses 
with respect to the left knee.  Treatment reports dated from 
1996 to 1998 do reveal complaints of left knee pain.  
However, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Moreover, while the February 1999 did reveal a 
diagnosis of chronic knee strain, this referred only to the 
right knee, and not the left.

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In the present case, the veteran has also contended that his 
left knee problems are secondary to service-connected 
disability.  Again, service connection may be established for 
disability which is proximately due to or aggravated by 
service-connected disability.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a); Allen, supra.  

A December 1996 letter written by E. P. L., D.P.M. indicated 
a diagnosis of pes planus.  It was noted that such pes planus 
would cause leg, calf, knee and lower back pain.  Moreover, a 
January 1998 report written by Dr. J. P. K. also relates the 
veteran's knee pain to pes planus (although such letter 
appears to relate solely to the right knee, and not the 
left).  Finally, the VA examiner in February 1999 stated that 
the veteran's pes planus caused alterations to his gait and 
stance, likely causing or at least amplifying his knee 
discomfort.  

While the opinions cited above appear to support the 
veteran's contention of secondary service connection, the 
claim must nevertheless be denied.  Again, without a 
diagnosed disability of the left knee, an award of service 
connection is not permitted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In conclusion, the evidence fails to establish a current left 
knee disability.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



IV.  Service connection- bilateral calf condition.

The veteran is claiming entitlement to service connection for 
a bilateral calf condition.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
post-service medical records fail to reveal any diagnoses 
with respect to the bilateral calves.  

Considering the facts discussed above, an award of service 
connection is not justified here.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

It is further observed that a December 1996 letter written by 
E. P. L., D.P.M. indicated that the veteran's pes planus 
would cause calf pain.  Although the veteran is service-
connected for pes planus, a grant of service connection on a 
secondary basis is still precluded by the absence of a 
current disability.  

In conclusion, the evidence fails to establish a current 
bilateral calf disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

An initial rating of 40 percent for degenerative disc disease 
of the lumbar spine, prior to June 16, 1998, is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

An initial rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine, from June 16, 1998, is 
denied.  

From September 26, 2003, a separate 10 percent evaluation for 
the neurologic manifestations of the veteran's degenerative 
disc disease of the lumbar spine is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for a left knee condition is denied.  

Service connection for a bilateral calf condition is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


